COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re TSG Industries, LLC, Relator

Appellate case number:      01-16-00597-CV

Trial court case number:    2016-17829

Trial court:                269th District Court of Harris County

        On December 6, 2016, this Court’s Order granted the relator’s motion for
temporary relief, and ordered that the trial court’s July 1, 2016 order compelling
arbitration is stayed, pending this Court’s disposition of the petition. See TEX. R. APP. P.
52.10(b). On January 16, 2017, relator filed a request for oral argument on relator’s
mandamus petition, seeking to have oral argument to assist this Court in considering the
recent Texas Supreme Court opinion in G.T. Leach Builders v. Sapphire, 458 S.W.3d 502
(Tex. 2015), as it applied In re Kellogg Brown & Root, 166 S.W.3d 732 (Tex. 2005).
       After a review of the petition, in which relator did not request oral argument, and
the response filed by RPI Skystone, neither party cited to G.T. Leach Builders, which was
issued before the petition. See TEX. R. APP. P. 38.1(e), 39.7 (stating that “[a] party
desiring oral argument must note that request on the front cover of the party’s brief,”
[b]ut even if a party has waived oral argument, the court may direct the party to appear
and argue.”). Although the response cited to Kellogg, relator did not file a reply.
       Accordingly, the Court construes this request as a motion, but DENIES the
relator’s motion for oral argument without prejudice to relator making such request for
argument on the front cover of its reply. See id. 2, 39.7, 52.5. The reply by relator, if
any, which may address any matter in RPI Skystone’s response, including its references
to Kellogg, must be filed with this Court within 10 days of the date of this Order. See id.
2, 38.6(c), 52.5.
       It is so ORDERED.
Judge’s signature: _/s/ Laura Carter Higley
                        Acting individually
Date: January 24, 2017